 



EXHIBIT 10.5

EMMIS COMMUNICATIONS CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT

     THIS AGREEMENT is entered into as of the 7th day of February, 2005 (the
“Effective Date”) by and between EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (the “Company”), and MICHAEL LEVITAN (“Executive”).

W I T N E S S E T H

     WHEREAS, the Company considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders; and

     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

     WHEREAS, the Compensation Committee of the “Board” (as defined in
Section 1) has determined that it is in the best interests of the Company and
its stockholders to secure Executive’s continued services and to ensure
Executive’s continued and undivided dedication to his duties in the event of any
threat or occurrence of a “Change in Control” (as defined in Section 1) of the
Company; and

     WHEREAS, the Compensation Committee, at a meeting held on June 25, 2003,
has authorized the Company to enter into this Agreement.

     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:

     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:

        (a) “Affiliate” means, with respect to a specified person, a person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified.

        (b) “Board” means the Board of Directors of the Company.

        (c) “Bonus Amount” means the greater of (i) the highest annual incentive
bonus earned by Executive from the Company (or its Affiliates) during the last
three (3) completed fiscal years of the Company immediately preceding
Executive’s Date of Termination (annualized in the event Executive was not
employed by the Company (or its Affiliates) for the whole of any such fiscal
year), or (ii) if the Date of Termination occurs before Executive has been
employed for a full fiscal year, and before the date Company generally pays
bonuses to its Executives for the fiscal year in which

 



--------------------------------------------------------------------------------



 



  2

Executive’s employment commenced, the Executive’s target bonus for the fiscal
year of the Company which includes the Executive’s Date of Termination.

        (d) “Cause” means (i) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such failure subsequent to Executive being delivered a Notice of Termination
without Cause by the Company or delivering a Notice of Termination for Good
Reason to the Company) after a written demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties; provided that Executive has not cured such failure or
commenced such performance within 30 days after such demand is given to
Executive, or (ii) the willful engaging by Executive in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
Affiliates. For purpose of the preceding sentence, no act or failure to act by
Executive shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
based upon the advice of counsel for the Company (or upon the instructions of
the Company’s chief executive officer or another senior officer of the Company)
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company. Cause shall not exist
unless and until the Company has delivered to Executive a copy of a resolution
duly adopted by three-quarters (3/4) of the entire Board (excluding Executive if
Executive is a Board member) at a meeting of the Board called and held for such
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i) or (ii) has
occurred and specifying the particulars thereof in detail. The Company must
notify Executive of any event constituting Cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.

        (e) “Change in Control” means any of the following: (i) any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Affiliate or any employee benefit plan (or any related trust) of the Company or
an Affiliate, and other than Jeffrey H. Smulyan or an Affiliate of Mr. Smulyan)
(a “Person”) becomes after the date hereof the beneficial owner of 25% or more
of either the then outstanding Stock or the combined voting power of the then
outstanding voting securities of the Company entitled to vote in the election of
directors, except that no Change in Control shall be deemed to have occurred
solely by reason of any such acquisition by a corporation with respect to which,
after such acquisition, more than 60% of both the then outstanding common shares
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote in the election of directors are
then beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the Stock and voting securities of the Company immediately
before such acquisition in substantially the same proportion as their ownership,
immediately

 



--------------------------------------------------------------------------------



 



  3

before such acquisition, of the outstanding Stock and the combined voting power
of the then outstanding voting securities of the Company entitled to vote in the
election of directors; (ii) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote or written
consent of at least two-thirds of the directors then comprising the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 under the Exchange Act); (iii) the consummation of (A) a
merger, reorganization or consolidation with respect to which the individuals
and entities who were the respective beneficial owners of the Stock and voting
securities of the Company immediately before such merger, reorganization or
consolidation do not, after such merger, reorganization or consolidation,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding common shares and the combined voting power of the then
outstanding voting securities entitled to vote in the election of directors of
the corporation resulting from such merger, reorganization or consolidation, or
(B) the sale or other disposition of all or substantially all of the assets of
the Company to any Person; (iv) the approval by the shareholders of the Company
of a liquidation or dissolution of the Company; or (v) such other event(s) or
circumstance(s) as are determined by the Board to constitute a Change in
Control. Notwithstanding the foregoing provisions of this definition, a Change
in Control of the Company shall be deemed not to have occurred (a) with respect
to any Executive, if such Executive is, by written agreement executed prior to
such Change in Control, a participant on such Executive’s own behalf in a
transaction in which the persons (or their Affiliates) with whom such Executive
has the written agreement Acquire the Company (as defined below) and, pursuant
to the written agreement, the Executive has an equity interest in the resulting
entity or a right to acquire such an equity interest, or (b) in the event the
Company separates or bifurcates its radio and television divisions by means of
merger, corporate reorganization, sale or disposition of assets, spin-off,
tax-free reorganization, or otherwise (any such separation or bifurcation, a
“Separation Event”), and, immediately thereafter, Mr. Smulyan is Chairman or
Chief Executive Officer of the Company or any successor thereto, including
without limitation, either division or any entity established as a result of a
Separation Event ( a “Successor”), Mr. Smulyan retains the ability to vote at
least fifty percent (50%) of all classes of stock of the Company or any
Successor, or Mr. Smulyan retains the ability to elect a majority of the Board
of Directors of the Company or any Successor.

     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 25% of the then outstanding Stock as a result of the acquisition of
the Stock by the Company which reduces the number of shares of Stock
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Stock that increases the percentage
of outstanding Stock beneficially owned by such person, a Change in Control of
the Company shall then occur.

 



--------------------------------------------------------------------------------



 



  4

     For the purposes of this definition, “Acquire the Company” means the
acquisition of beneficial ownership by purchase, merger, or otherwise, of either
more than 50% of the Stock (such percentage to be computed in accordance with
Rule 13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all of
the assets of the Company or its successors; “person” means such term as used in
Rule 13d-5 of the SEC under the Exchange Act; “beneficial owner” means such term
as defined in Rule 13d-3 of the SEC under the Exchange Act; and “group” means
such term as defined in Section 13(d) of the Exchange Act.

        (f) “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and rulings thereunder. References to a particular section of the
Code shall include references to successor provisions.

        (g) “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10 or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.

        (h) “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of Executive’s incapacity due to physical or mental illness.

        (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended. References to a particular section of, or rule under, the Exchange Act
shall include references to successor provisions.

        (j) “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:

          (i) any (A) change in the duties or responsibilities (including
reporting responsibilities) of Executive that is inconsistent in any material
and adverse respect with Executive’s position(s), duties, responsibilities or
status with the Company immediately prior to such Change in Control (including
any material and adverse diminution of such duties or responsibilities);
provided, however, that Good Reason shall not be deemed to occur upon a change
in duties or responsibilities (other than reporting responsibilities) that is
solely and directly a result of the Company no longer being a publicly traded
entity and does not involve any other event set forth in this paragraph (j) or
(B) material and adverse change in Executive’s titles or offices (including, if
applicable, membership on the Board) with the Company as in effect immediately
prior to such Change in Control;

          (ii) a material breach by the Company or an Affiliate of the Company
of an employment agreement to which the Executive and the Company or an
Affiliate of the Company are parties;

 



--------------------------------------------------------------------------------



 



  5

          (iii) a reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;

          (iv) any requirement of the Company that Executive (A) be based
anywhere more than thirty-five (35) miles from the office where Executive is
located at the time of the Change in Control, if such relocation increases
Executive’s commute by more than twenty (20) miles, or (B) travel on Company
business to an extent substantially greater than the travel obligations of
Executive immediately prior to such Change in Control;

          (v) the failure of the Company to (A) continue in effect any material
employee benefit plan, compensation plan, welfare benefit plan or fringe benefit
plan in which Executive is participating immediately prior to such Change in
Control or the taking of any action by the Company which would adversely affect
Executive’s participation in or reduce Executive’s benefits under any such plan,
unless Executive is permitted to participate in other plans providing Executive
with substantially equivalent benefits in the aggregate (at substantially
equivalent cost with respect to welfare benefit plans), or (B) provide Executive
with paid vacation in accordance with the most favorable vacation policies of
the Company and its Affiliates as in effect for Executive immediately prior to
such Change in Control, including the crediting of all service for which
Executive had been credited under such vacation policies prior to the Change in
Control;

          (vi) any refusal by the Company to continue to permit Executive to
engage in activities not directly related to the business of the Company in
which Executive was permitted to engage prior to the Change in Control;

          (vii) any purported termination of Executive’s employment which is not
effectuated pursuant to Section 10(b) (and which will not constitute a
termination hereunder); or

          (viii) the failure of the Company to obtain the assumption and, if
applicable, guarantee, agreement from any successor (and parent corporation) as
contemplated in Section 9(b).

Notwithstanding anything herein to the contrary, termination of employment by
Executive for any reason during the 30-day period commencing one (1) year after
the date of a Change in Control shall constitute a termination for Good Reason.
An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason. Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacity due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights

 



--------------------------------------------------------------------------------



 



  6

with respect to, any event or condition constituting Good Reason; provided,
however, that Executive must provide notice of termination of employment within
ninety (90) days following Executive’s knowledge of an event constituting Good
Reason or such event shall not constitute a termination for Good Reason under
this Agreement.

        (k) “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason. Termination of Executive’s employment on account of death, Disability or
Retirement shall not be treated as a Qualifying Termination.

        (l) “Retirement” means Executive’s retirement (not including any
mandatory early retirement) in accordance with the Company’s retirement policy
generally applicable to its salaried employees, as in effect immediately prior
to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent;
provided, however, that under no circumstances shall a resignation with Good
Reason be deemed a Retirement.

        (m) “SEC” means the Securities and Exchange Commission.

        (n) “Stock” means the Class A Common Stock and the Class B Common Stock
of the Company, par value $.01 per share.

        (o) “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a Person who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control, or
was otherwise made in connection with a Change in Control; and (iii) a Change in
Control involving such third party or an Affiliate of such third party (or a
party competing with such third party to effectuate a Change in Control) does
occur, then for purposes of this Agreement, the date immediately prior to the
date of such termination of employment or event constituting Good Reason shall
be treated as a Change in Control. For purposes of determining the timing of
payments and benefits to Executive under Section 4, the date of the actual
Change in Control shall be treated as Executive’s Date of Termination under
Section l(g).

     2. Obligation of Executive. In the event of a tender or exchange offer,
proxy contest, or the execution of any agreement which, if consummated, would
constitute a Change in Control, Executive agrees not to voluntarily leave the
employ of the Company, other than as a result of Disability, Retirement or an
event which would constitute Good Reason if a Change in Control had occurred,
until the Change in Control occurs or, if earlier, such tender or exchange
offer, proxy contest, or agreement is terminated or abandoned.

 



--------------------------------------------------------------------------------



 



  7

     3. Term of Agreement. This Agreement shall be effective on the date hereof
and shall continue in effect until the Company shall have given three (3) years’
written notice of cancellation; provided, that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of two
(2) years after a Change in Control, if such Change in Control shall have
occurred during the term of this Agreement. Notwithstanding anything in this
Section to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive’s employment prior to a Change in Control except as
provided in the second sentence of Section 1(o).

     4. Payments Upon Termination of Employment.

        (a) Qualifying Termination - Severance. If during the Termination Period
the employment of Executive shall terminate pursuant to a Qualifying
Termination, then the Company shall provide to Executive:

          (i) within ten (10) days following the Date of Termination a lump-sum
cash amount equal to the sum of (A) Executive’s base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive’s annual bonus
for the fiscal year in which Executive’s Date of Termination occurs in an amount
at least equal to (1) Executive’s target bonus for such fiscal year, multiplied
by (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination and
the denominator of which is three hundred sixty-five (365), and (C) any accrued
vacation pay, in each case to the extent not theretofore paid; plus

          (ii) within ten (10) days following the Date of Termination, a
lump-sum cash amount equal to (i) three (3) times Executive’s highest annual
rate of base salary during the 36-month period immediately prior to Executive’s
Date of Termination plus (ii) three (3) times Executive’s Bonus Amount.

        (b) Qualifying Termination - Benefits. If during the Termination Period
the employment of Executive shall terminate pursuant to a Qualifying
Termination, the Company shall continue to provide, for a period of three
(3) years following Executive’s Date of Termination, Executive (and Executive’s
dependents, if applicable) with the same level of medical, dental, accident,
disability and life insurance benefits upon substantially the same terms and
conditions (including contributions required by Executive for such benefits) as
existed immediately prior to Executive’s Date of Termination (or, if more
favorable to Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control); provided, that, if Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted. Notwithstanding the foregoing, in
the event Executive becomes reemployed with another employer and becomes
eligible to receive welfare benefits from such employer, the welfare benefits
described herein shall be

 



--------------------------------------------------------------------------------



 



  8

secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the Company reimburses Executive for any increased cost
and provides any additional benefits necessary to give Executive the benefits
provided hereunder. For two years following the Executive’s Date of Termination
(or such shorter period ending upon the subsequent employment of Executive at a
level of service commensurate with Executive’s positions with the Company on the
Date of Termination), Executive shall be provided with outplacement services
from a provider selected by the Company and at the Company’s expense. In
addition, the Company may make such additional payments, and provide such
additional benefits, to Executive as the Company and Executive may agree in
writing, or to which the Executive may be entitled under the compensation and
benefit plans, policies, and arrangements of the Company.

        (c) Nonqualifying Termination. If during the Termination Period the
employment of Executive shall terminate other than by reason of a Qualifying
Termination, then the Company shall pay to Executive within thirty (30) days
following the Date of Termination, a lump-sum cash amount equal to the sum of
Executive’s base salary through the Date of Termination and any bonus amounts
which have become payable, to the extent not theretofore paid or deferred, and
any accrued vacation pay, to the extent not theretofore paid. The Company may
make such additional payments, and provide such additional benefits, to
Executive as the Company and Executive may agree in writing, and the Company
shall provide the Executive with those payments and benefits to which Executive
may be entitled under the compensation and benefit plans, policies, and
arrangements of the Company, or any employment agreement with the Company or an
Affiliate of the Company.

        (d) Stock Options. In the event of a Change in Control, all options to
purchase Company stock held by Executive (“Options”) which are not fully vested
and exercisable shall become fully vested and exercisable as of a time
established by the Board, which shall be no later than a time preceding the
Change in Control which allows Executive to exercise the Options and cause the
stock acquired thereby to participate in the Change in Control transaction. If
the Change in Control transaction is structured such that stock participating
therein at one time is or may be treated differently than stock participating
therein at a different time (e.g., a tender offer followed by a squeeze-out
merger), the Board shall interpret this paragraph (d) to provide for the
required vesting acceleration in a manner designed to allow Executive to
exercise the Options and cause the stock acquired thereby to participate in the
earliest portion of the Change in Control transaction. If the consummation of a
Change in Control transaction is uncertain (e.g., a tender offer in which the
tender of a minimum number of shares is a condition to closing, or a voted
merger or proxy contest in which a minimum number of votes is a condition to
closing), the Board shall apply this paragraph (d) by using its best efforts to
determine if and when the Change in Control transaction is likely to close, and
proceeding accordingly. To the extent necessary to implement this Section 4(d),
each stock option agreement reflecting the Options, and each stock option plan
relating to each such stock option agreement, if any, shall be deemed amended.

 



--------------------------------------------------------------------------------



 



  9

     5. Certain Additional Payments by the Company.

        (a) If it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

        (b) Subject to the provisions of Section 5(f) hereof, all determinations
required to be made under this Section 5, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, will be made by a
nationally recognized firm of certified public accountants (the “Accounting
Firm”) selected by Executive in his sole discretion. Executive will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and Executive within 15 calendar days after the date of
Executive’s termination of employment, if applicable, and any other such time or
times as may be requested by the Company or Executive. If the Accounting Firm
determines that any Excise Tax is payable by Executive, the Company will pay the
required Gross-Up Payment to Executive within five business days after receipt
of such determination and calculations. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it will, at the same time as it makes
such determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return. Subject to the provisions of this Section 5, any determination
by the Accounting Firm as to the amount of the Gross-Up Payment will be binding
upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that an Underpayment is made and the
Company exhausts or fails to pursue its remedies pursuant to Section 5(f) hereof
and Executive thereafter is required to make a payment of any Excise Tax,
Executive will direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, Executive within five business days after receipt of such
determination and calculations.

 



--------------------------------------------------------------------------------



 



  10

        (c) The Company and Executive will each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
5(b) hereof.

        (d) The federal, state and local income or other tax returns filed by
Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within five business
days pay to the Company the amount of such reduction.

        (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
5(b) and (d) hereof will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of his payment
thereof.

        (f) Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification will be given as promptly as
practicable but no later than 10 business days after Executive actually receives
notice of such claim and Executive will further apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid
(in each case, to the extent known by Executive). Executive will not pay such
claim prior to the earlier of (i) the expiration of the 30-calendar-day period
following the date on which he gives such notice to the Company and (ii) the
date that any payment of amount with respect to such claim is due. If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:

          (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;

          (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

 



--------------------------------------------------------------------------------



 



  11

          (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and

          (iv) permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided that Executive may participate therein at his own cost and expense)
and may, at its option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company will determine; provided, however, that if the Company
directs Executive to pay the tax claimed and sue for a refund, the Company will
advance the amount of such payment to Executive on an interest-free basis and
will indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which the contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of any such contested claim will be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

        (g) If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 5(f) hereof, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of Section 5(f) hereof) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(f) hereof, a determination is made
that Executive will not be entitled to any refund with respect to such claim and
the Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 5.

     6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by

 



--------------------------------------------------------------------------------



 



  12

applicable federal, state, local or other law, the Company is required to
withhold therefrom. In the case of the withholding of an Excise Tax, such
withholding shall be consistent with any determination made under Section 5.

     7. Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of Executive’s employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final order from which no appeal can be taken, or with respect to which the
time period to appeal has expired, setting forth that Executive has not wholly
or partially prevailed on at least one material issue in dispute.

     8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its Subsidiaries, and if
Executive’s employment with the Company shall terminate prior to a Change in
Control, Executive shall have no further rights under this Agreement (except as
otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.

     9. Successors; Binding Agreement.

        (a) This Agreement shall not be terminated by any Change in Control or
other merger, consolidation, statutory share exchange, sale of substantially all
the assets or similar form of corporate transaction involving the Company (a
“Business Combination”). In the event of any Business Combination, the
provisions of this Agreement shall be binding upon the surviving corporation,
and such surviving corporation shall be treated as the Company hereunder.

        (b) The Company agrees that in connection with any Business Combination,
it will cause any successor entity to the Company unconditionally to assume (and
for any parent corporation in such Business Combination to guarantee), by
written instrument delivered to Executive (or his beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption and guarantee prior to the effectiveness of any such Business
Combination that constitutes a Change in Control, shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.

 



--------------------------------------------------------------------------------



 



  13

        (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

     10. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when actually received or, if mailed, three days
after mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, addressed as follows:

     If to the Executive, to the Executive’s principal residence as reflected in
the records of the Company.

     

  If to the Company:
 
   

  Emmis Communications Corporation

  40 Monument Circle

  Suite 700

  Indianapolis, Indiana 46204

  Attn.: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

        (b) A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

     11. Full Settlement; Resolution of Disputes. The Company’s obligation to
make any payments and provide any benefits pursuant to this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement

 



--------------------------------------------------------------------------------



 



  14

of all other severance payments to Executive under any other severance or
employment agreement between Executive and the Company, and any severance plan
of the Company; provided, however, that if any such other agreement or plan
would provide Executive with a greater payment or more or longer benefits in
respect of any particular item described hereunder (e.g., severance, welfare
benefits), then Executive shall receive such particular item of payment and/or
benefit pursuant to such other agreement or plan, in lieu of receiving that
particular item pursuant to this Agreement.The Company’s obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable and benefits provided to
Executive under any of the provisions of this Agreement and, except as provided
in Section 4(b), such amounts shall not be reduced whether or not Executive
obtains other employment. The parties agree that any controversy or claim of
either party hereto arising out of or in any way relating to this Agreement, or
breach thereof, shall be settled by final and binding arbitration in
Indianapolis, Indiana by three arbitrators in accordance with the applicable
rules of the American Arbitration Association, and that judgment upon any award
rendered may be entered by the prevailing party in any court having jurisdiction
thereof. The Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section.

     12. Employment by Subsidiaries. Employment by the Company for purposes of
this Agreement shall include employment by any Affiliate.

     13. Survival. The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 5 (to the extent that Payments are made to
Executive as a result of a Change in Control that occurs during the term of this
Agreement), 6, 7, 9(c) and 11 shall survive the termination of this Agreement.

     14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER
JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF INDIANA. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.

     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



  15

     16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

             
 
  EMMIS COMMUNICATIONS CORPORATION
 
 
  By:   /S/ Jeffrey H. Smulyan    

                Title: Chairman and CEO
 
                MICHAEL LEVITAN
 
                /S/ Michael Levitan          
 
                Date: February 7, 2005

 